
	
		I
		111th CONGRESS
		2d Session
		H. R. 5841
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to
		  establish public-private partnerships for the treatment and research of
		  post-traumatic stress disorder.
	
	
		1.Public-private partnerships
			 for the treatment and research of post-traumatic stress disorder
			(a)Public-Private
			 partnershipsSubject to the
			 availability of appropriations for such purpose, the Secretary of Veterans
			 Affairs may seek to enter into agreements with entities described in subsection
			 (b) to collaborate on one or more of the following:
				(1)Treating veterans
			 with post-traumatic stress disorder.
				(2)Researching the
			 causes of post-traumatic stress disorder.
				(3)Researching
			 innovative treatments of post-traumatic stress disorder.
				(b)Eligible
			 entitiesAn entity described
			 in this subsection is a university, hospital, or other similar entity that
			 treats or researches post-traumatic stress disorder.
			(c)ApplicationIn order to enter into an agreement under
			 subsection (a), an entity described in subsection (b) shall submit to the
			 Secretary an application in such form and containing such information as the
			 Secretary may require.
			(d)Intellectual
			 propertyThe Secretary shall
			 include in an agreement entered into under subsection (a) policies regarding
			 the ownership of any intellectual property developed as a result of research
			 conducted under such agreement.
			(e)TerminationThe
			 authority under this section shall expire on September 30, 2013.
			(f)Post-Traumatic
			 stress disorderIn this section, the term post-traumatic
			 stress disorder includes mental health disorders directly caused by the
			 non-diagnosis, misdiagnosis, non-treatment, or mistreatment of post-traumatic
			 stress disorder.
			(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $20,000,000 for each of
			 fiscal years 2011, 2012, and 2013.
			
